Leonard, C. J.,
concurring:
Every person accused of a crime must be charged with that crime; but an indictment charging an offense of a higher grade, as assault with intent to kill, also charges, by operation of law, every less offense that may be included under the charge of assault with intent to kill. (People v. Apgar, 35 Cal. 391.) This conclusion necessarily follows, also, from the statute, because the indictment “must be direct and contain * * * the offense charged” (statute 1867, 126), and “in all cases the defendant may be found guilty of any offense, the commission of which is necessarily included in that with which he is charged in-the indictment.” (Stats. 1861, 479, sec. 412.) It follows, then, that a person charged in the indictment with assault with intent to kill, is also charged with simple assault. .
If he is convicted of simple assault, he is acquitted of all offenses of a higher grade, and stands charged and con-’ victed of the lower offense alone, which amounts to a misdemeanor only. I adhere, therefore, to the conclusion arrived at in State v. McCormick, 14 Nev. 348, and concur in the opinion of Mr. Justice Hawley.